Case 1:16-cr-00212-LAK Document 1542 Filed 02/02/21 Page 1 of 2

UNITED STATES DISTRICT coURT
SOUTHERN DISTRICT OF NEW YORK

aT SS GS gee me = =e Se se ee fee eS Se Fro ome
UNITED STATES oF AMERICA,
-VvV- 2 ORDER
lé-cr-212 (LAK)
RONALD MATTHEWS,
Defendant.
= a em Se em eg eg

LEWIS A. KAPLAN, U.S.D.d.

WHEREAS RONALD MATTHEWS has indicated his intent to
enter admissions to alleged violations of supervised release in
this matter, as set forth in Violation Reports dated July 1,
2919, and amended April 13, 2020;

WHEREAS the ongoing COVID-19 pandemic necessitates
that the change-of-plea hearing in this case take place
remotely;

WHEREAS the CARES Act and findings made by the
Judicial Conference of the United States and Chief Judge Colleen
McMahon of the Southern District of New York allow for guilty
pleas to be taken by phone or video, subject to certain findings
made by the District Judge;

THRE COURT HEREBY FINDS that, for the reasons set forth

 
Case 1:16-cr-00212-LAK Document 1542 Filed 02/02/21 Page 2 of 2

in the parties’ joint application dated January 8, 2021, the
change-of-plea hearing in this case cannot be Further delayed

without serious harm to the interests of justice.

Dated: New York, New York
ey —_, 2021
Fe /

SG ORDERED:

 

V
nondeasns LEWIS A, KAPLAN

United States District Judge
Southern District of New York

 

 
